Citation Nr: 1516276	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  12-33 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for hammer toes of the second, third, and fourth toes of the right foot.

2.  Entitlement to an evaluation in excess of 10 percent for hammer toes of the second toe of the left foot after April 26, 2013.

3.  Entitlement to service connection for a bilateral leg disability, to include as secondary to the service-connected disease or injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1981 to March 1984. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

In his November 2012 VA Form 9 Appeal, the Veteran requested a videoconference hearing with the Board.  In a letter dated in March 2014, the Veteran and his representative of record were informed by the RO that his videoconference hearing was scheduled for May 2014.  The Veteran cancelled this hearing.

In October 2013, the RO assigned a separate rating for the Veteran's hammer toe disability of the left foot and assigned a 10 percent disability rating, effective on April 26, 2013.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (unless a claimant expresses an intent to limit the appeal to entitlement to a specific disability rating for the service-connected condition, the VA is required to consider entitlement to all available ratings for that condition).  

A review of the Virtual VA paperless claims processing system reveals documents that are either duplicative of the evidence of record or are not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) contains documents that are either duplicative of the evidence of record or are not pertinent to the present appeal with the exception of the September 2014 Appellate Brief and VA treatment records.

The issue of service connection for a bilateral leg disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran has hammer toes of the second, third, and fourth toes of the right foot. 

2.  The Veteran has hammer toe of the second toe of the left foot.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for hammer toes of the second, third, and fourth toes of the right foot are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.71a, including Diagnostic Codes 5282 (2014).

2.  The criteria for an evaluation in excess of 10 percent for hammer toe 
of the second toe of the left foot after April 26, 2013, are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.71a, including Diagnostic Codes 5282 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA applies to the instant claims for increased evaluations for hammer toes. 

The claims for higher ratings arise from the Veteran's disagreement with the initial ratings assigned in connection with the grants of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-7 (2007); VAOPGCPREC 8-2003 (2003).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In this case, VA obtained all service treatment records (STRs) and post-service treatment records identified by the Veteran.  In addition, the Veteran was afforded a VA examination in January 2012.  The examination was conducted by a medical professional who solicited symptomatology from the Veteran, conducted a thorough examination, and provided a rationale for the conclusions given.  It is, therefore, adequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims are thus ready to be considered on the merits.


II.  Evaluation

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1.  After careful consideration of the evidence, all reasonable doubt will be resolved in favor of the veteran. 38 C.F.R. § 4.3. 

While the veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Additionally, in determining the present level of a disability for any evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

As noted, the service-connected disabilities were rated under Diagnostic Code 5282.  A 10 percent evaluation is the highest rating assignable under this Diagnostic Code.  38 C.F.R. § 4.71a, Diagnostic Code 5282.

Another potentially applicable Diagnostic Code is Diagnostic Code 5284, which evaluates other foot injuries.  If the foot injury is moderately severe, a 20 percent disability rating is assigned.  For severe foot injury, a maximum 30 percent disability rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5284. 

In January 2012, the Veteran was afforded a VA foot examination.  At the time of the examination, the Veteran had not had physical therapy, cortisone injections or recent X-rays.  He  had never seen a podiatrist.  The VA examiner diagnosed hammer toes and onychomyscosis.  The Veteran had hammer toes on the second, third, and forth toes of the right foot and second toe of the left foot.  The Veteran did not have metatarsalgia, hallux valgus, hallux rigidus, pes cavus, malunion or nonunion of tarsal or metatarsal bones, or bilateral weak foot.  He presented with fungal toe nails on the great toes, fourth and fifth toes of both feet.  X-ray studies showed degenerative arthritis of both feet.  However, the arthritis did not affect multiple joints of the same foot on either foot.  The VA examiner stated that the Veteran's bilateral hammer toes did not impact his ability to work.  She elaborated that the Veteran's feet were deformed and the great toes were much longer than the rest of his toes.  The second through fifth toes were curled under and his gait was abnormal due to the deformity. 

The record includes VA podiatry notes from 2013.  In April and May of 2013, the Veteran presented with a hammer toe deformity in the second through fifth toes of his right foot.  There was no fracture or erosive arthropathy present.  However, there was degenerative change in the metatarsophalangeal joint of the great right toe, but there was no change in appearance from the January 2012 evaluation.  The Veteran was ordered orthotics.  In August 2013, the Veteran presented with a hammer toe deformity on his second toe of the left foot and hammer toe deformities on the second through fifth toes of his right foot.  These deformities were classified as "mild".

The Veteran has appealed the assignment of a 10 percent evaluation for hammer toe deformities of each foot.  A 10 percent evaluation is the maximum evaluation assignable for hammer toe deformities that affect all toes of the foot.  On the right, there is hammer toe deformity of the second, third and fourth toes.  The Veteran does not have claw foot or residuals of a foot injury.  In regard to the left foot, the Veteran has a hammer toe deformity of only one toe.  Clearly, he does not have deformities of all toes of the foot.  He does not have claw foot or residuals of a foot injury.  In essence, he has been assigned the maximum evaluation for his disability of each foot and no other diagnostic code is applicable in his case.   

In sum, the evidence of record supports the award of a 10 percent disability rating, but no higher, for the Veteran's hammer toe disability of the right foot and hammer toe disability of the left foot.  

Extraschedular Evaluation

The Board has also considered whether the Veteran's hammer toe disabilities warrant referral for extraschedular consideration.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the veteran's service-connected disabilities and the established criteria found in the rating schedule to determine whether the veteran's disability picture is adequately contemplated by the rating schedule. Id.   

If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms." Id.; 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization). 

If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination concerning whether, to accord justice, the claimant's disability picture requires the assignment of an extra- schedular rating.  Id.  

In this case, the evidence does not show that the service-connected disabilities are exceptional or unusual, insofar as his symptoms are expressly contemplated by the rating schedule.  As outlined, the Veteran has reported symptoms such as pain and limited motion. 

Hammer toe is expressly considered by Diagnostic Code 5282.  In other words, the Veteran has not provided evidence of any symptoms that are not expressly contemplated by the rating criteria.  Additionally, the January 2012 VA examiner stated that Veteran's bilateral hammer toes did not impact his ability to work.  

As the rating criteria adequately contemplate the Veteran's symptoms, the first step of Thun has not been met, and referral for the assignment of an extraschedular consideration is not warranted.


ORDER

An evaluation in excess of 10 percent for the service-connected hammer toes of the right foot is denied.

An evaluation in excess of 10 percent for hammer toes of the second toe of the left foot is denied.


REMAND

In May 2012, the Veteran was afforded a VA examination in connection with his claim for service connection for a bilateral leg disability, to include as secondary to the service-connected bilateral hammer toe disability.  The VA examiner diagnosed significant varicose veins and peripheral neuropathy in both legs, but did not render an opinion regarding their etiology.  In July 2012, the AOJ obtained an addendum opinion to address the etiology of the varicose veins and sensory neuropathy of both legs.  The VA examiner opined that the Veteran's varicose veins and the peripheral neuropathy of the bilateral legs were less likely than not the result of the bilateral hammer toe disability.  The examiner did not address whether these disabilities were aggravated by the Veteran's service-connected bilateral hammer toe disability.  Furthermore, since the July 2012 addendum opinion the Veteran has been granted service connection for degenerative joint disease of the left and right knees and degenerative joint disease of the lumbar spine.  Accordingly, remand is required for a VA addendum opinion.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013).

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should refer the case to the VA examiner who prepared the July 2012 addendum opinion, or another suitable examiner, if that individual is not available.  The claims folder must be made available to the examiner.  If, after review of the claims file, the examiner determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.  The examiner should then provide an addendum opinion, responding to the following questions:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's bilateral varicose veins in his bilateral legs were caused or aggravated beyond their natural progression by any service-connected disability?

Is it at least as likely as not (50 percent or greater probability) that the Veteran's peripheral neuropathy in his bilateral legs were caused or aggravated beyond their natural progression by any service-connected disability?

The examiner must include in the examination report the rationale for any opinion expressed.

2. After completion of the above development, the Veteran's claim should be readjudicated. If the determination remains adverse to him, he and his representative should be furnished with a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


